Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 

Response to Arguments
3.	Applicant’s arguments, see page 9, lines 13-14 which discloses "wherein the battery cover is mechanically coupled, via caulk”, filed 2 November 2021, with respect to the rejection(s) of claim 11, 14-16 and 23-24 under #% U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 11, 14-16 and 24-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umeyama et al. (US 20160072119) in view of Brazier et al. (US 20080289945), in view of Yokoyama et al. (US 20150303443), and further in view of P 2012-119183 (hereafter JP ‘183) have been withdrawn.


(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 11, 14-16 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umeyama et al. (US 20160072119) in view of Brazier et al. (US 20080289945), in view of Yokoyama et al. (US 20150303443), and further in view of P 2012-119183 (hereafter JP ‘183). 
Claim 11:	Umeyama et al. disclose a rectangular secondary battery (10), comprising: 

a current-collecting plate (70) electrically connected to the electrode group (50)(Figure 2; and, paragraphs [0077]-[0080]); 
a battery case (12, in Figure 1) accommodating the current-collecting plate (70) and the electrode group (50)(paragraphs [0065]-[0070]); 
a battery cover (16, in Figure 3) that closes an opening of the battery case (12)(paragraphs [0065]-[0070]); 
an electrode terminal (connecting terminal 22) disposed along a lower face of the battery cover (16)(Figure 3 showing the lower end 22c of connecting terminal 22 disposed along a lower end of the battery cover; and, paragraphs [0071]-[0073]); 
a first insulator (gasket 24) that is disposed between electrode terminal (22) and an upper face of the battery cover (16). Although not explicitly disclosed as an insulator, gasket 24 would obviously insulate the cover (16) from the current flow path through the connecting terminal (11). The current flow path as per Figure 3 is as follows: wound electrode 50 → current collector 70 → current breaking valve 30 → breaking valve holder 28 → connecting terminal (22); thus, absent gasket 24 providing insulation, current could potentially flow to the cover (16);
wherein the second insulator is coupled to the current-collecting plate via at least one second protrusion;

a connection electrode (28) electrically connected to the electrode terminal (paragraph [0072], lines 11-13), 
a conductive plate (30) that includes a dome-shaped diaphragm part having a diameter that gradually increases along an axial direction from a center part to a ring-shaped flange part (34A) that is joined with the connection electrode (28)(Figure 3), and
a fragile part (thin portion 76) that interrupts the electrical connection between the electrode terminal (20) and the current-collecting plate (70) when an internal pressure of the battery deforms the conductive plate by exceeding a pressure threshold (Figures 3-4; and, paragraphs [0079]-[0080]); and
a gasket (24)(Figure 3) that is inserted between the electrode terminal (20/22) and the battery cover (16) for insulating and sealing.
Umeyama et al. disclose that the ring-shaped flange part has an inclination angle preferably selected to that the slope angle θ of a side wall (inclination angle) can satisfy 60o ≤ θ ≤ 75o (paragraph [0112], lines 7-15). Umeyama et al. further disclose nonpreferred embodiments with slope angle θ of 45o or smaller. 
Umeyama et al. in paragraph [0152] disclose “As shown in FIG. 12, with respect to Samples 11 to 14 with slope angles θ of 45o or smaller, the extent of o or smaller, it is thought that two-staged inversion takes place such that after inversion of dome 32B, sloped side wall 32A undergo gradual inversion.  This is thought to happen because a sloped side wall 32A close to perpendicular to flange 34 is significantly more rigid than a dome 32B. This is not preferable since the conduction may continue between sloped side wall 32A and current collector 70 and the action of current cutoff mechanism 80 may become inconsistent. 
Nonpreferred and alternative embodiments constitute prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Although it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of Umeyama et al. in light of the nonpreferred embodiments taught by Umeyama et al., Brazier et al. in Figures 3A and 4 disclose a dome-shaped diaphragm part (truncated dome shaped pressure response member 10) including a first inclined-face part (16) adjacent to a ring-shaped flange part (12) that has an inclination angle (frustum angle) θ may be selected from the range of about 10 to 60o, with a more likely range of about 15 to 35o to achieve a desired activation pressure P. When member 10 is subjected to activation pressure P, structure 16 will collapse and allow central portion 14 to move in direction of arrow P. See also entire document, in particular, paragraphs [0044]-[0055]).

	One having ordinary skill in the art would have been motivated to make the modification to provide a truncated cone shape that would have provided a more predictable and consistent activation movement than other generally concave/convex shapes (paragraph [0049], that would have provided the advantage of greater resistance to packaging, shipping, handling, and installation damage, and that would have achieved a lower response pressure (i.e. greater sensitivity)(paragraph [0050]). 
The Umeyama et al. combination does not disclose a second insulator that is disposed between the current-collecting plate and the lower face of battery cover, wherein second insulator includes a current-collecting plate side fixing part that fixes the current-collecting plate; and, herein the at least one second protrusion is inserted via a through-hole in a base of the current-collecting plate.
Yokoyama et al. in Figures 2-4 disclose a second insulator (34) that is disposed between the current-collecting plate (16) and the lower face of battery cover (13), wherein second insulator includes a current-collecting plate side fixing part that fixes the current-collecting plate (16); and, wherein the at least one second protrusion (projections 34b to 34d) is inserted via a through-hole(16g to 16j) in a base of the current-collecting plate (16).

One having ordinary skill in the art would have been motivated to make the modification to provide a highly reliable prismatic secondary battery with a current interruption mechanism that unlikely would have been damaged even if the battery is subjected to shock due to vibration, falling, etc. (abstract).
	The Umeyama et al. combination does not disclose that the battery cover includes a battery cover side fixing part that engages with a second insulator and fixes the insulator to the battery cover and wherein the battery cover is mechanically coupled, via caulk, to the second insulator by at least one first protrusion that protrudes from the battery cover side fixing part into a fixing holed bored at a face of the second insulator in a direction that is orthogonal to the axial direction.
	JP ‘183, in Figure 3 (see partial Figure 3 reproduced below) discloses a battery cover (lid 12, which corresponds to Umeyama et al.’s cover 16) that includes a battery side fixing part that engages with an insulator and fixes the insulator to the battery cover, wherein the battery cover is mechanically coupled, via caulk (65)(paragraph [0029]) to second insulator (gasket 62 consisting essentially of insulating resin, which corresponds to Umeyama e al.’s insulator 26 which also is formed of an insulating resin) by a protrusion that protrudes from the battery cover 
	

    PNG
    media_image2.png
    520
    711
    media_image2.png
    Greyscale

	JP ‘183, in Figure 3 has been construed as providing the recited protrusion (i.e. the T-shaped end of cover 12 has been construed as protrusion protruding into the insulator 62).
	Note also that unlike Umeyama et al. which disclose separate insulators 24 and 26, whereas JP ‘183 discloses one gasket 62 having a first insulator region 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the battery cover of the Umeyama et al. combination by incorporating the protrusion of JP ‘183.
	With the combination, the cover of Umeyama et al. would have been modified with a T-shaped protrusion, thus the battery cover would obviously be mechanically coupled, via caulk, to the second insulator by at least one first protrusion that protrudes from the battery cover side fixing part into a fixing holed bored at a face of the second insulator in a direction that is orthogonal to the axial direction.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery cover in combination with an insulator that would have improved he structural integrity and sealing performance of the battery.
	Claim 14: 	The rejection of claim 14 is as set forth above in claim 11 wherein Umeyama et al. further disclose that that connection electrode (28) is fixed to the battery cover (16) by caulking the electrode terminal (paragraphs [0073]). 
Claim 15:  	The rejection of claim 15 is as set forth above in claim 1 wherein Umeyama et al. further disclose that the electrode terminal (20) is configured so that the insulator (26) is inserted between the connection electrode (28) and the battery cover (16), and the connection electrode (28) and the insulator (26) are integrally fixed to the battery cover (16)(Fig. 3). 
Claim 16:  The rejection of claim 16 is as set forth above in claim 11 wherein JP ‘183 further discloses that the electrode terminal (20) is configured so that the gasket (24) is inserted between the connection electrode (28) and the battery cover (16), and the connection electrode (28) and the gasket (24) are integrally fixed to the battery cover (16)(Fig. 3). 
Claim 24:	Note: The Examiner assumes that claim 25 is dependent upon claim 11.
The rejection of claim 24 is as set forth above in claim 11 wherein the recitation “as the internal pressure, the diaphragm part is deformed so that a first inclined-face part moves in a direction of increasing the diameter and a second inclined-face part moves to lower a height of the center part” has been considered and construed as a functional limitation that adds no additional structure to the diaphragm.
However, given that the diaphragm part of the Umeyama et al. combination is structurally similar to that instantly claimed (i.e. dome-shaped) and has a diameter that gradually increases along an axial direction as instantly claimed, the diaphragm part of the Umeyama et al. combination appears capable of providing the recited function. 
Claim 25:	The rejection of claim 25 is as set forth above in claim 11 wherein the Umeyama et al. combination, in particular, Brazier et al. in Figure 4 discloses a second inclined-face part (12) having an inclination angle that is larger than 180° with reference to a first inclined-face part (16).

Examiner Correspondence
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729   
                                                                                                                                                                                                      


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729